Citation Nr: 0515263	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome.

2.  Entitlement to a rating in excess of 20 percent for 
radiculopathy of the left lower extremity. 

3.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1989 to May 1995.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Huntington, West Virginia Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for a herniated disc, L4-5, with left 
lower extremity radiculopathy, rated 20 percent.  The 
veteran's claim folder is under the jurisdiction of the 
Portland, Oregon RO.  

In December 2003, the Board remanded the matter for 
additional development.  In a January 2005 rating, the 
disability at issue was recharacterized to provide for 
ratings for orthopedic and neurologic manifestations of the 
service-connected lumbar disc disease.  Effective October 31, 
2000 intervertebral disc syndrome of the lumbar spine was 
rated 20 percent, and left lower extremity radiculopathy was 
separately rated 20 percent.  Effective April 28, 2004, right 
lower extremity radiculopathy was rated 10 percent.  The 
issues have been characterized to reflect the changes 
stemming from the recent rating decision.  


FINDINGS OF FACT

1.  Throughout the appeal period the veteran's intervertebral 
disc syndrome has been manifested by complaints of daily 
pain, moderate limitation of motion, tenderness, flare-ups 
one to two days a month, and moderate flattening of the 
lumbar curve, without muscle spasm, ankyosis, or any 
incapacitating episodes demonstrated. 

2.  Throughout the appeal period left lower extremity 
radiculopathy has been manifested by radiating pain, and no 
more than moderate sciatic nerve pathology. 

3.  The veteran's right lower extremity is manifested by 
radiating pain, and mild to moderate, but not greater, 
sciatic nerve impairment.



CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for intervertebral disc 
syndrome is not warranted at any point during the appeal 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5292, 5293, 5295 (in effect prior to 
September 23, 2002); Code 5293 ( in effect from September 23, 
2002 through September 25, 2003); Codes 5237, 5242, 5243 
(effective from September 26, 2003).

2.  A rating in excess of 20 percent for left lower extremity 
radiculopathy is not warranted at any point during the appeal 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Code 8520.

3.  A 20 percent rating is warranted for right lower 
extremity radiculopathy.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In December 2003, the Board remanded this 
matter, in part, to specifically ensure compliance with the 
VCAA's enhanced notice requirements.  The Board finds that 
the mandates of the VCAA are met.  

The claim has been considered on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claim in letters dated in February and 
October 2001 (prior to the February 2002 decision on appeal) 
as well as in a more recent letter dated in April 2004.  
These letters informed the veteran of his and VA's 
responsibilities in claims development, and specifically 
informed him of the type of evidence that was needed to 
establish this claim.  The letters, the rating decisions in 
February 2002 and January 2005, the statement of the case 
(SOC) dated in September 2002, the Board Remand in December 
2003, and the supplemental statement of the case (SSOC) in 
January 2005, all notified the veteran of applicable laws and 
regulations (including revised provisions for rating his 
service-connected condition), of what the evidence showed, 
and why his claim for increase has not been granted.  Notice 
on the "downstream" issues of initial increased ratings was 
properly provided via SOC.  See VAOPGCPREC 8-2003 (Dec. 
2003).  

Regarding notice content, the veteran was advised verbatim in 
the April 2004 letter to submit any evidence or information 
he may have pertaining to his appeal.  Via this letter and 
prior correspondence, he was asked to identify or submit any 
additional medical evidence which may support the claim, 
advised of the type of evidence that was needed to submit to 
establish his claim, and asked to assist in obtaining any 
outstanding medical records or any other evidence or 
information supporting the claim.  He is not prejudiced by 
the Board's proceeding without any further notice; he has 
been notified of everything necessary. 

Regarding the duty to assist, the RO sought and obtained the 
veteran's service medical records as well as records of his 
post-service medical treatment.  In a December 2003 remand, 
the Board directed the RO to ensure compliance with all 
notice and assistance requirements set forth in the VCAA.  
This has been done.  The veteran has not identified any 
pertinent evidence outstanding.  VA arranged for 
examinations, including in April 2004 pursuant to the Board's 
December 2003 remand.  VA's notice and assistance obligations 
are met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

Service medical records show that the veteran had treatment 
for low back pain from January 1995 to April 1995.  An MRI 
revealed L4-5 disk herniation.  Radiculopathy down the left 
leg was reported.  It was noted that the veteran was a 
candidate for surgery.  

On October 31, 2000, VA received the veteran's claim for 
service connection for the herniated disk, L4-5.  On the 
claim, he noted inservice treatment from January to April 
1995 and post service back treatment with the Brittain 
Chiropractic Clinic from 1997 to the present.

Records from the Brittain Chiropractic Clinic show treatment 
through 2001 for low back pain diagnosed as lumbosacral 
plexus lesion and lumbar strain/sprain.

On VA examination in November 2001, the examiner noted the 
veteran's history of injury in service, with medical work-up 
including MRI evidence of  L4-5 herniated disc.  It was noted 
that the veteran did not have surgery.  The veteran reported 
complaints of continued pain in the lower back on a daily 
basis.  There was radiating pain was noted into the left 
lower extremity posteriorly to the level of the calf, with 
some intermittent numbness in the lateral aspect of the foot, 
calf, and thigh.  Coughing and sneezing exacerbated the pain.  
There was pain on running or standing.  The veteran did not 
use a brace or cane.  Range of motion was chronically 
reduced, and the veteran estimated additional motion loss to 
50 degrees on forward flexion during flare-ups of pain, which 
occurred one to two days a month.  It was noted that on those 
days, the veteran limped on his left leg and had diminished 
endurance.  The examiner noted that the veteran was not 
awakened at night by back pain and that there has been no 
loss of bowel or bladder function.  Physical examination 
revealed that the architecture of the veteran's spine was 
essentially normal.  There was moderate lumbar tenderness to 
percussion.  Forward flexion was to 75 degrees; extension to 
5 degrees; lateral bending 15 degrees in either direction; 
and rotation 20 degrees in either direction.  Deep tendon 
reflexes were equal at the knees.  Left ankle jerk was 
hypoactive compared to the right.  The left calf and left 
thigh exhibited a 1/2 inch atrophy, compared to the right.  
Anterior "tib" and dorsiflexors of the left foot were 4/5 
compared to 5/5 on the right.  Both quadriceps were 5/5.  
Straight leg raise testing was negative.  The diagnosis was 
herniated disc, L4-5, with left lower extremity 
radiculopathy.  The examiner noted that during flare-ups of 
back pain, he would expect additional motion loss of 20 to 25 
degrees in forward flexion, moderate alteration in the 
veteran's strength and endurance involving the left lower 
extremity due to the radicular symptoms, and moderate 
incoordination in his gait due to limping.  
In his February 2002 notice of disagreement, the veteran 
indicated that he had no relief from the constant pain, and 
that he had reduced ankle jerk and atrophy in his left calf 
and thigh, and decreased range of motion.

On his VA Form 9 received in November 2002, the veteran 
indicated that he did not have flare-ups, but rather had 
constant pain with only one or two days per month free of 
pain.  He stated that he had very little if any intermittent 
relief with recurring attacks. 

On VA examination on April 28, 2004, it was noted that the 
veteran worked as a forklift operator and had not lost any 
time at work during the past year.  He was not being treated.  
Prior treatment by a chiropractor was noted.  He reported 
severe pain in the back when he sat too long, as well as pain 
in the posterolateral right hip and from the anteromedial 
thigh down to the knee on the left side.  Standing caused the 
most pain, and the veteran reported he did better walking 
than sitting or standing.  It was noted that the veteran was 
down with his back on the floor or the couch two weeks 
earlier, but still went to work during that time.  He worked 
12-hour shifts, three days a week, with four days off to 
rest.  On physical examination, it was noted that the veteran 
stood with moderate flattening of his lumbar curve.  He had 
no limp and used no aids.  He stood slightly bent forward in 
the lumbar spine.  On range of motion testing, forward 
flexion was 60 degrees, but with a "hitch" on returning to 
an erect position.  Extension was to 18 degrees; lateral 
bending was to 22 degrees on the right and to 24 degrees on 
the left; and rotation was to 25 degrees, bilaterally.  There 
was no spasm.  There was tenderness over the interspinous 
ligament between L4 and L5.  Right knee kick reflex was 
barely present, and only with reinforcement.  Right ankle 
jerk reflex was active to hyperactive.  The left knee kick 
reflex was 2-, diminished, and the left ankle jerk was 3-, 
diminished, and present only with reinforcement.  The veteran 
had normal strength of sensation to light touch in the lower 
extremities.  He had normal strength of dorsiflexion, plantar 
flexion, inversion, and eversion of both feet and ankles, and 
normal strength and dorsiflexion of the toes and great toes 
bilaterally.  The diagnosis was herniated intervertebral 
disc, lumbar spine, probably L4-5 level.  It was noted that 
the injury was to a central disc and that odd findings in 
both legs were possible, particularly if the herniation had 
become larger.  
III.  Law and Analysis

Legal Criteria

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the low back disorder.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted the distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  The Board will evaluate 
the level of impairment due to the disability throughout the 
entire period, considering the possibility of staged ratings, 
under the Fenderson guidelines.  

In addition, during the pendency of this appeal the criteria 
for rating intervertebral disc syndrome and disabilities of 
the spine, generally, were revised (effective September 23, 
2002 and September 26, 2003, respectively).  From their 
effective date, the veteran is entitled to ratings under the 
revised criteria.  

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 
40 percent rating was warranted when the intervertebral disc 
syndrome was severe, with recurring attacks, and only 
intermittent relief.  Moderate intervertebral disc syndrome, 
with recurring attacks, warranted a 20 percent rating.  
38 C.F.R. § 4.71a, Code 5293 (in effect prior to September 
23, 2002).  

Code 5292 (for limitation of lumbar spine motion) provided 
for a 10 percent rating when limitation of motion was slight, 
a 20 percent rating when moderate, and a 40 percent rating 
when severe.

Code 5295 (for lumbosacral strain) provided for a 10 percent 
rating for characteristic pain on motion, and a 20 percent 
rating when there is muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in the standing 
position.  Severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
warranted a 40 percent rating.  Id.

Effective September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either on the total duration 
of incapacitating episodes over the past 12 months or 
by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of ratings under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

The criteria for rating disabilities of the spine, including 
intervertebral disc syndrome, were again revised effective 
September 26, 2003.  The revised criteria provide that the 
following General Rating Formula for Diseases and Injuries of 
the Spine is to be used for evaluating diseases and injuries 
of the spine under diagnostic codes 5235 to 5243 (unless a 
rating for intervertebral disc syndrome under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes results in a higher rating), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis		20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height		10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

The criteria for rating neurological impairment in the lower 
extremities are at 38 C.F.R. § 4.124a, Code 8520.  Complete 
paralysis of the sciatic nerve warrants an 80 percent rating.  
Incomplete paralysis is rated 60 percent when severe, with 
marked muscular atrophy, 40 percent if moderately severe, 20 
percent when moderate, and 10 percent when mild.  

Analysis

1.  Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome.

A rating in excess of 20 percent for intervertebral disc 
syndrome under the criteria in effect prior to September 23, 
2002, required severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief (Code 5293), 
or severe limitation of motion of the lumbar spine (Code 
5292), or severe lumbosacral strain with listing of the 
spine, positive Goldthwaite's sign, marked limitation of 
forward bending, narrowing of the joint space, or abnormal 
mobility with forced motion (Code 5295).  No such symptoms 
are clinically shown.  While the veteran reports constant 
pain with little relief and recurring attacks, the examiner 
on November 2001 VA examination indicated that the veteran 
had flare-ups of pain occurring only one to two days per 
month.  Even during flare-ups, his forward flexion was still 
to about 50 degrees (a no more than moderate loss of motion).  
These findings are consistent with the criteria then in 
effect for a 20 percent rating for intervertebral disc 
syndrome under Code 5293.  Severe limitation of lumbar spine 
motion or severe lumbosacral strain, so as to warrant a 40 
percent rating under Codes 5292 or 5295 was not shown.   

Beginning September 23, 2002, VA's rating schedule allowed 
for intervertebral disc syndrome to be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months, or by combining separate evaluations for 
orthopedic and neurologic manifestations, whichever method 
results in a higher evaluation.  Here, the medical evidence 
does not show, nor has the veteran alleged, that he has had 
any incapacitating episodes related to his intervertebral 
disc syndrome.  On VA examination in April 2004, it was 
specifically noted that the veteran had not lost any time 
from work and was not being treated for his back problems.  
Therefore, rating the disability on the basis of 
incapacitating episodes is not indicated.  As noted above, 
the veteran's orthopedic manifestations are shown to be only 
moderate, warranting no more than a 20 percent rating under 
any provisions of Codes 5295, 5293, or 5295, in effect at 
this time.  This 20 percent rating may be combined with the 
rating(s) for the neurological manifestations of the service-
connected low back disorder addressed in parts 2 and 3 below.

Finally, under the most recent revision (effective September 
26, 2003), intervertebral disc syndrome may be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the provisions for rating intervertebral 
disc syndrome found at Code 5243, whichever method results in 
the higher rating.  Since the rating criteria at Code 5243 
pertain only to durations of incapacitating episodes caused 
by intervertebral disc syndrome, something not shown by the 
evidence of record, rating under this Code could not possibly 
provide for an increased rating.  Under the General Rating 
Formula, a rating in excess of 20 percent is only possible 
when there is ankylosis or limitation of thoracolumbar spine 
forward flexion to 30 degrees or less.  Range of motion 
testing on VA examination in November 2001 and April 2004 did 
not reveal limitation of motion to such extent, and ankylosis 
was not noted.  Consequently a rating in excess of 20 percent 
under the General Rating Formula is not be warranted.  

In short, no criteria for a rating in excess of 20 percent 
for intervertebral lumbar disc syndrome are met at any point 
in time during the appeal period.  The Board has considered 
the possibility of staged ratings; however, the evidence does 
not show that the veteran's low back symptoms have varied 
significantly during the appeal period.  The preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.

2.  A rating in excess of 20 percent for left lower extremity 
radiculopathy. 

The January 2005 rating action granted a separate 20 percent 
rating for moderate radiculopathy of the left lower 
extremity, effective from October 31, 2000, the effective 
date of service connection for intervertebral disc syndrome.  
Since that date, the symptoms of the veteran's left leg 
radiculopathy have not changed significantly, and staged 
ratings are not in order.  In November 2001, the VA examiner 
noted radiating pain and intermittent numbness into the left 
lower extremity.  Left ankle jerk was hypoactive, and the 
left leg exhibited a 1/2 inch atrophy.  The VA examiner 
specifically pointed out that the neurologic symptoms 
associated with radiculopathy into the left lower extremity 
were also no more than moderate, even during flare-ups.  In 
April 2004, the examiner reported diminished left knee kick 
reflex and left ankle jerk, but noted the veteran had normal 
strength of sensation to light touch in the lower 
extremities, normal strength of dorsiflexion, plantar 
flexion, inversion, and eversion of both feet and ankles, and 
normal strength and dorsiflexion of the toes and great toes, 
bilaterally.  These findings reflect impairment consistent 
with no more than moderate incomplete paralysis, and warrant 
no more than a 20 percent rating under Code 8520.  To warrant 
a higher rating, there would have to be moderately severe 
incomplete sciatic nerve paralysis.  With normal sensation in 
the lower extremities, and normal strength of dorsiflexion, 
plantar flexion, inversion, and eversion, and with no 
indication of marked muscle atrophy, such a degree of 
impairment clearly is not shown.  The preponderance of the 
evidence is against this claim; hence, it must be denied.
3.  A rating in excess of 10 percent for right lower 
extremity radiculopathy.

The January 2005 rating action also granted a separate 10 
percent rating for mild radiculopathy of the right lower 
extremity, effective from April 28, 2004, the date of the 
most recent VA examination.  The Board notes that this 
examination report contains the earliest medical evidence 
showing neurological complaints and findings regarding the 
right lower extremity.  The veteran did not disagree with the 
effective date assigned, and the sole question remaining 
before the Board is whether a higher rating is warranted.  
Objective findings related to the right lower extremity 
include a barely present right knee kick reflex and active to 
hyperactive right ankle jerk reflex.  These findings reflect 
impairment consistent with mild to moderate right sciatic 
nerve disability.  The right lower extremity findings now are 
comparable in degree to those on the left (for which a 20 
percent rating has been assigned).  Resolving all remaining 
reasonable doubt in the veteran's favor, the Board finds that 
an increased (20 percent) rating  under Code 8520 is 
warranted.   

To warrant a still higher rating, the evidence would have to 
show moderately severe incomplete paralysis.  With normal 
sensation, and normal strength of dorsiflexion, plantar 
flexion, inversion, and eversion, such degree of disability 
is not shown.  


ORDER

A rating in excess of 20 percent for intervertebral disc 
syndrome is denied.

A rating in excess of 20 percent for left lower extremity 
radiculopathy is denied. 

An 20 percent rating is granted for right lower extremity 
radiculopathy, subject to the regulations governing payment 
of monetary awards.


	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


